Citation Nr: 1636381	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-16 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cognitive disability.

2.  Entitlement to service connection for an acquired psychiatric disorder other than a cognitive disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2007 to December 2007 and from January 2010 to April 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran initially submitted a claim for entitlement to service connection for "emotional stress PTSD."  Additional evidence associated with the claims file includes diagnoses for psychiatric disabilities other than PTSD, to include a cognitive disorder, anxiety disorder, and depressive disorder.  The Board thus recharacterized the claim in the previous remand, as reflected above, to allow for consideration of all psychiatric diagnoses and the most favorable review of the appellant's claim in keeping with the holding of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki.  See Clemons, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the proper diagnosis of a mental illness, and the claim should be considered in the context of symptoms described and information provided).

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board remanded the case for further development in October 2014.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is found necessary prior to adjudication of this appeal.

In the October 2014 Board remand, the Board instructed that the AOJ was to obtain a copy of the Veteran's divorce decree, after obtaining the appropriate authorization from the Veteran.  The Veteran provided such authorization, and the AOJ obtained a court document from the Washington County District Court.  Unfortunately, it appears to be an order modifying a child support payment obligation, rather than a copy of the Veteran's divorce decree.  Although the Veteran submitted one page from his Divorce Decree, it does not appear to contain the date of the divorce.  As the complete document may aid in supporting the Veteran's claim, the AOJ should take additional action to obtain a copy of the full Divorce Decree.

Also in the October 2014 remand, the Board instructed that an addendum medical opinion was needed on the question of whether there is clear and unmistakable evidence both that the Veteran's cognitive disability pre-existed service, and that it was not aggravated by service.  An addendum opinion was provided in December 2014, and a copy of the report has been associated with the claims file.  The examiner indicated that a cognitive disorder pre-dated service, but stated that, "it is more likely than not that the veteran's cognitive disability was NOT aggravated by active service... there is no clear and unmistakable evidence that documents that there was any further head trauma that occurred in service that would warrant a consideration of aggravation."  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examiner did not respond to the questions presented, and instead provided answers alluding to a more exacting level of proof, the Board finds the opinion provided to be inadequate.

Due to these deficiencies in the post-remand development, the Board finds that there has not been substantial compliance with the October 2014 remand directives, and further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain a full copy of his divorce decree and any supporting documents from his then-wife attesting to his use of drugs and/or alcohol at that time.  All attempts to obtain the records must be documented in the claims file and the Veteran must be notified of any negative response.

2.  Upon completion of the above, refer the Veteran's claims file to an appropriately qualified medical professional for supplemental medical opinions regarding the etiology and progress of the Veteran's cognitive disorder.

The reviewing physician must be given full access to the Veteran's complete VA claims file and electronic records, and must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after consideration of the file, the reviewing physician determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

After a thorough review of the file, to include the Veteran's lay statements, the reviewing physician must provide opinions on the following questions:

a.  Whether there is clear and unmistakable evidence that the Veteran's cognitive disability pre-existed service.  If so, please identify the clear and unmistakable evidence of record.

b.  If the cognitive disability clearly and unmistakably pre-dated service, then provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's cognitive disability was NOT aggravated by active service.  Identify the clear and unmistakable evidence relied upon, if any.

"Aggravated" is defined as a permanent worsening beyond the natural progression of the disease.  Clear and unmistakable evidence that a disease was not aggravated by service may be shown by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.

The examiner must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file and/or to medical literature or treatises, as appropriate.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc...  If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Thereafter, review the requested medical report to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

4.  After completing the above, conduct any additional development deemed necessary, then readjudicate the claims for entitlement to service connection for a cognitive disability and an acquired psychiatric disability other than a cognitive disability, to include PTSD, anxiety disorder, and depressive disorder, in light of the expanded record.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow an opportunity for response before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




